Mr. Justice del Toro
delivered the opinion of the court.
*276This is an action for acknowledgment of natural children. The complaint is thus entitled, and in the prayer thereof the only request made is that judgment be rendered by the court declaring that the minor plaintiffs are the natural children of Daniel Vázquez y Santiago, with the right to hear their father’s surname.
The complaint was brought by Braulia Bolón, as the representative of her minor children, Juana, Leonor, Domingo, and Concepción Bolón, also known as Vázquez y Bolón, against Bárbara Santiago, María Inocencia Vázquez, Ber-nardino Vázquez, and Juan de Dios Torres, and in addition to the facts necessary to establish the rights of the minor plaintiffs to the acknowledgment of their status as natural children of Daniel Vázquez other facts were alleged therein relative to a certain suit brought by the defendant, Bárbara Santiago, against her codefendants for the collection of a certain debt due from the father of the minor plaintiffs, notwithstanding the fact that the said Bárbara Santiago knew that the minor plaintiffs herein were the heirs of Daniel Váz-quez, and therefore that the defendants sued by her were not the lawful heirs.
The complaint having been answered a day was set fop the trial of the case, and on said day the court, of its own motion, decided that the complaint did not allege sufficient facts against Bárbara Santiago and ordered that she be stricken from the record, dismissing the complaint as to her.. This decision was entered as a judgment on August 9, 1911, and the present appeal was taken therefrom.
The issue to decide is entirely clear and simple. From the facts stated it appears that the case at bar was. instituted' by Braulia Bolón in the name of her minor children to obtain their acknowledgment as natural children of Daniel Váz-quez. An action of this character must be brought against the father or the mother bound to make the acknowledgment, or against their legal representatives. A creditor of the father or the mother, even in case of the death of either one,,, *277is not a party in interest in this kind of action. The right of a creditor to collect the debt is guaranteed by the properties of the deceased, inasmuch as the heir only acquires for himself what is left after the payment of the debts of his ancestor, and the creditor is hound to follow the procedure established by law for the collection of his credit. Act relating to Special Legal Proceedings, approved February 8, 1905.
If the minor plaintiffs, as stated in their brief, have already been declared acknowledged natural children of Daniel Vázquez they have the capacity to ask that the proceedings instituted by Bárbara Santiago, if they are really void, he so declared; but such action for nullity was not brought by the plaintiff, nor could it he joined to this action, and such being the case it is evident that the complaint did not allege sufficient facts against Bárbara Santiago, and therefore said defendant was properly stricken from the record in this case.
The appeal should be dismissed and the judgment appealed from, affirmed.

Affirmed.

Chief Justice Hernández and Justices MacLeary and Wolf concurred.
Mr. Justice Aldrey took no part in the decision of this case.